217 F.3d 899 (7th Cir. 2000)
In Re:  Mary L. Polis,    Debtor-AppellantMary L. Polis,     Plaintiff-Appellant,.v.Getaways, Inc.,    Defendant-Appellee.
No. 99-1025, No. 99-1577
In the  United States Court of Appeals  For the Seventh Circuit
Argued January 13, 2000Decided June 28, 2000Rehearing Denied July 24, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern  Division.  No. 98 C 5001--James B. Zagel, Judge.
Appeal from the United States District Court  for the Northern District of Illinois, Eastern  Division.  No. 98 C 1808--Ann Claire Williams, Judge.[Copyrighted Material Omitted]
Before Posner, Chief Judge, and Bauer and  Rovner, Circuit Judges.
Posner, Chief Judge.


1
We have  consolidated two appeals that present the  question of how to value a cause of  action for purposes of determining  whether a debtor can exempt it in  bankruptcy. Mary Polis was in Chapter 7  bankruptcy when she learned that she  might have a cause of action against  Getaways, a travel service, under the  Truth in Lending Act, 15 U.S.C. sec.sec.  1601 et seq., and the Illinois consumer  protection statute, 815 ILCS 505/1 et  seq., for concealment of the finance  charge in the $5,995 price that she  agreed to pay over a five-year period for  a travel package that she'd bought from  Getaways. She sought to exempt the cause  of action, assigning it a value of zero.


2
At roughly the same time, she became the  first and only named plaintiff in a class  action against Getaways, the class  consisting of persons like herself who  had been victimized (the suit alleges) by  the travel services's unlawful  concealment of the finance charge in its  installment travel packages. The day  after the filing of the class action she  was discharged from bankruptcy, and a  week later the bankruptcy proceeding was  terminated. Shortly afterward both  Getaways and the trustee in bankruptcy  moved to reopen the bankruptcy proceeding  (see 11 U.S.C. sec. 350(b); In re  Shondel, 950 F.2d 1301, 1304-06 (7th Cir.  1991)) on the ground that Polis's cause  of action in the class action suit  against Getaways was worth more than $900  and therefore had been improperly  exempted from the estate in bankruptcy.


3
Illinois law allows an insolvent debtor  to exempt $2,000 worth of personal  property, 735 ILCS 5/12-1001(b), and  Illinois has taken advantage of the  provision of the Bankruptcy Code that  allows states to substitute their own  exemptions for those in the Code. 11  U.S.C. sec. 522(b); Clark v. Chicago  Municipal Employees Credit Union, 119  F.3d 540, 543 (7th Cir. 1997). Besides  the cause of action, Polis exempted  $1,100 worth of other personal property,  which is why she cannot exempt the cause  of action if it is worth more than $900.  Although a cause of action is perhaps not  "personal property" in the usual sense,  the definition in the Bankruptcy Code of  property belonging to the debtor's estate  as including (with irrelevant exceptions)  "all legal or equitable interests of the  debtor in property as of the commencement  of the case," 11 U.S.C. sec. 541 (a)(1),  has uniformly been interpreted to include  causes of action, e.g., In re Yonikus,  996 F.2d 866, 869 (7th Cir. 1993), and we  are given no reason to suppose that the  Illinois exemption invoked by Polis is  narrower.


4
The bankruptcy court, seconded by the  district court, agreed with the  objectors. 242 B.R. 653 (N.D. Ill. 1998).  The district court (another district  judge) then dismissed the class action on  the ground that Polis did not have  standing to bring it since the trustee  rather than she was the owner of the  claim on which it was based. Neither  party has remarked the oddity of Polis's  having filed the class action before her  Truth in Lending claim was exempted,  which is to say at a time when it  belonged to the trustee rather than to  her. And speaking of oddities, Polis's  appeals from the two district court  decisions (why the bankruptcy appeal and  the class action were assigned to  different judges is still another puzzle)  present the spectacle of a plaintiff's  lawyer disparaging his client's claim in  order to persuade us that it is indeed  worth less than $900 and a defendant's  lawyer puffing up that claim in order to  persuade us that it is worth more than  the amount at which the plaintiff is  valuing it. (The trustee has not filed a  brief.) If the plaintiff were arguing  that her claim was worth zero, this would  imply that her class action suit was  frivolous; but her argument is rather  that the claim had no market value. This  is wrong, as we're about to see, but it  is not inconsistent with her arguing, as  she does, that her claim has a nonmarket  value that a court would recognize by  awarding her damages. She also argues  that if it has a market value greater  than zero, still that value is less than  $900.


5
The judges who ruled against Polis were  plainly disturbed by the prospect of  windfall gains to a debtor who by virtue  of having exempted a legal claim from  bankruptcy and thus put it beyond the  reach of her creditors emerges from  bankruptcy owning free and clear what  turns out to be a valuable asset. But  that possibility is built into the  valuation scheme that the Bankruptcy Code  uses to determine whether a debtor has  exceeded her exemption. The Code provides  that the "value" of property sought to be  exempted "means fair market value" on the  date the petition for bankruptcy was  filed, 11 U.S.C. sec. 522(a)(2), unless  the debtor's estate acquires the property  later. On the date Polis filed her  petition in bankruptcy, she had not yet  sued Getaways, but the legal claim on  which the suit was based, having arisen  out of a transaction (the sale of the  travel package) that had occurred before  the petition was filed, was already  "property" of the debtor and hence of the  debtor's estate in bankruptcy. Cable v.  Ivy Tech State College, 200 F.3d 467,  472-73 (7th Cir. 1999); In re Carousel  Int'l Corp., 89 F.3d 359, 362 (7th Cir.  1996); In re Smith, 640 F.2d 888, 890  (7th Cir. 1981) (Truth in Lending Act  claims--just as here); Northview Motors,  Inc. v. Chrysler Motors Corp., 186 F.3d  346, 350 (3d Cir. 1999); In re Wischan,  77 F.3d 875, 877 (5th Cir. 1996); Wissman  v. Pittsburgh National Bank, 942 F.2d  867, 869-71 (4th Cir. 1991). "The question  is  what is value was them."


6
Although we may assume (without having  any case law to go on) that a Truth in  Lending Act claim is not assignable and  so cannot be the subject of a "market"  transaction in the literal sense, that is  irrelevant. Integrated Solutions, Inc. v.  Service Support Specialties, Inc., 124  F.3d 487, 490-91 (3d Cir. 1997); In re  Wischan, supra, 77 F.3d at 877; Sierra  Switchboard Co. v. Westinghouse Electric  Corp., 789 F.2d 705, 709 (9th Cir. 1986).  Legal claims are assets whether or not  they are assignable, especially when they  are claims for money; as a first  approximation, the value of Polis's claim  is the judgment that she will obtain if  she litigates and wins multiplied by the  probability of that (to her) happy  outcome. That is roughly how parties to  money cases value them for purposes of  determining whether to settle in advance  of trial. They do so whether or not the  claim is assignable; unassignable claims  (tort claims, for example) command  positive prices in the settlement  "market."


7
The possibility that the debtor will  obtain a windfall as a consequence of the  exemptions recognized by the Bankruptcy  Code arises from the fact that the date  of valuation of an asset for purposes of  determining whether it can be exempted is  the date on which the petition for  bankruptcy is filed; it is not a later  date on which the asset may be worth a  lot more. Often property appreciates in a  wholly unexpected fashion. A lottery  ticket that turns out against all odds to  be a winner is merely the clearest  example. A debtor who exempted a painting  thought to be worthless in a market  sense, having a purely sentimental value,  might discover the day after his  discharge from bankruptcy that it had  suddenly increased in value because other  paintings by the artist had just been  bought by the Metropolitan Museum of Art;  the creditors could not reach it,  provided that until then its fair market  value had in fact been slight. Common  stock that had traded at $100 a share on  the date the petition for bankruptcy was  filed might a month later be worth  $1,000, and again the creditors would be  out of luck if the debtor had exempted  her shares by claiming the personal  property exemption for them. And so it is  with a legal claim. It might when it  first accrued have seemed so "far out"  that its fair market value would be well  within the limits of the exemption, and  yet--such are the uncertainties of  litigation--it might turn into a huge  winner.


8
This feature of the Code's valuation  scheme should not be thought a  disreputable loophole. If the assets  sought to be exempted by the debtor were  not valued at a date early in the  bankruptcy proceeding, neither the debtor  nor the creditors would know who had the  right to them. So long as the property  did not appreciate beyond the limit of  the exemption, the property would be the  debtor's; if it did appreciate beyond  that point, the appreciation would belong  to the creditors, who thus might--if they  still remembered their contingent claim  to the property--reclaim it many years  after the bankruptcy proceeding had  ended. The framers of the Bankruptcy Code  could have made ineligible for exemption  property that has an unusual propensity  to fluctuate in value, thus reserving  windfall gains to the creditors; but they  did not do so, perhaps because of the  difficulty of defining the category or  allocating its fruits across creditors.  An alternative would be to keep the bank  ruptcy proceeding open indefinitely; the  objections are self-evident.


9
The need in valuing an asset in advance  to adjust for the uncertainty that its  potential value will be realized is the  key to the mistake made here by the  bankruptcy and district courts. When  there is uncertainty about whether some  benefit, here an award of money in a  class action suit, will actually be  received, the value of the (uncertain)  benefit is less than the amount of the  benefit if it is received. A claim for $X  is not worth $X. A 50 percent chance of  obtaining a $1,000 judgment is not worth  $1,000. As a first approximation it is  worth $500 (less if the owner of the  chance is risk averse, more if he is risk  preferring, but these are refinements  unnecessary to consider in this case).  The failure to make any such adjustment  here was fatal because of the limited  stakes involved in Polis's claim. A  successful plaintiff in a Truth in  Lending Act suit can obtain actual  damages plus statutory damages, the  latter being equal to twice the finance  charge, except that the statutory damages  are confined within a range from $100 to  $1,000. 15 U.S.C. sec. 1640(a); Cowen v.  Bank United of Texas, FSB, 70 F.3d 937,  941 (7th Cir. 1995). There is no  indication of what the finance charge was  here--Getaways denies there was any  finance charge--or whether Polis suffered  any actual damages. It is quite possible,  therefore, that her total recoverable  damages under the Truth in Lending Act  count of her complaint are only $100, in  which event even a 100 percent  probability of winning would not pierce  the ceiling of her personal property  exemption. Even if she can count on  getting the maximum statutory damages of  $1,000--and there is no reason to suppose  she can--the value of her claim on the  date the petition in bankruptcy was filed  would not exceed $900 unless she had more  than a 90 percent chance of obtaining the  maximum statutory damages, an issue not  discussed by either the bankruptcy court  or the district court. And while it is  true that punitive damages are  recoverable under the Illinois statute on  which Polis is also suing, 815 ILCS  505/10a, no effort has been made to quan  tify that possibility, which may be very  small.


10
Getaways did offer Polis $1,500 to  settle the case, which was turned down;  and a refused settlement offer normally  is good evidence of the minimum fair  market value of a claim. The bankruptcy  court thought, therefore, that Getaways'  offer showed that Polis's claim was worth  at least $900. But the district court was  right to be skeptical about this because  of the class-action nature of the suit.  Since Polis was the only named plaintiff,  since the statute of limitations was  running (has in fact now run), and since  the trustee in bankruptcy apparently had  no interest in pursuing the claim against  Getaways (another reason to doubt the  claim has much value), Getaways had a  chance to kill the class action either by  settling with Polis before the class was  certified, see Mars Steel Corp. v.  Continental Illinois National Bank &  Trust Co., 834 F.2d 677, 680-81 (7th Cir.  1987), or simply by convincing the court  that the claim should not be exempted and  would therefore revert to the trustee. In  other words, for $1,500 Getaways may have  been trying to buy not only Polis's claim  but also, in effect, the claims of all  the other members of the class as well--  "in effect" because Getaways was not  offering them anything and because the  offer might kill the class action even if  Polis rejected it.


11
We suppose it could be argued that  Polis's "property" for exemption purposes  included not only her claim but also the  strategic position that she might occupy  if she were a (especially if she were the  only) named plaintiff. This strikes us as  a weak argument, straining the statutory  term "property" beyond its reasonable  limits, but in any event it has not been  made and it has thus been forfeited.


12
We do not know how much of the $1,500  offer represents the value of Polis's  claim by itself, and so we cannot use  that offer as a substitute for the  present-value calculation of the claim  that the bankruptcy and district courts  have failed to make. If the only problem  were that they had failed to analyze the  exemption issue correctly, our proper  course would be to remand for better  findings. But we have scoured the record  and have found no evidence from which a  trier of fact could rationally infer that  Polis's claim was worth more than $900 on  the day she filed for bankruptcy.  Getaways had the burden of proving that  it was worth more, Bankr. R. 4003(c), and  has failed to carry that burden. So the  decision revoking the exemption must be  reversed-- and likewise the decision  dismissing the class action suit. It was  dismissed on the ground that, Polis  having exceeded her exemption, her claim  reverted to the trustee in bankruptcy,  thus depriving her of standing to  maintain the suit (and remember that  there is no other named plaintiff, that  is, no other class representative, to  step into her shoes). She did not exceed  the exemption, as we have seen, and even  if she had, this would not justify  dismissal of her suit, for that would cut  down her exemption without any warrant  for doing so. She was entitled to exempt  $2,000 of her personal property, and  having exempted only $1,100 worth of such  property besides her legal claim against  Getaways was entitled to exempt so much  of that claim as would not pierce the  ceiling of the exemption. In other words  she was entitled to exempt $900 worth of  the fair market value of her claim.  Wissman v. Pittsburgh National Bank,  supra, 942 F.2d at 871.


13
This would give her a real stake in the  class action suit even if it were less  than the fair market value of the claim,  the difference being the share of the  claim that belonged to the estate in  bankruptcy. The dismissal of the class  action suit for want of standing was  therefore erroneous even if, contrary to  our conclusion, the claim was worth more  than $900. We need not get into the  question of who would control the  litigation, Polis or the trustee, if they  shared the cause of action in the manner  that we've sketched. The issue is  academic, since we have held that the  claim is hers and since anyway the  trustee has indicated no interest in  suing Getaways.


14
Although the dismissal of the suit must  therefore be reversed, it is unclear what  follows. For remember that the suit was  filed before Polis's claim was exempted  and thereby taken out of the debtor's  estate, which is in the trustee's  control, not hers. If the district court  therefore had no jurisdiction over her  suit when it was filed, then, since the  statute of limitations has now run on her  claim, barring her from refiling her  complaint, she may be blocked from  continuing with the suit. But we leave  that to be sorted out on remand.


15
Reversed.